Citation Nr: 0418960	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's 
application to reopen a claim of service connection for 
psychiatric disability.  The veteran perfected a timely 
appeal of this determination to the Board.

On his January 2003 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran had requested a hearing before a 
Member of the Board (now known as a Veterans Law Judge) at 
both the local VA office as in Washington, DC.  A close 
review of the form shows that the veteran apparently 
initially checked the box indicating that he wished to 
testify at a hearing in Washington, DC, but thereafter 
crossed out that check and instead selected the box 
reflecting that he wished to testify at a Board hearing at 
the local VA office.  The RO acknowledged the confusion, and 
in a January 2003 letter, informed the veteran that unless he 
stated otherwise, he was being scheduled for a hearing before 
a traveling Veterans Law Judge at the local VA office in 
October 2003.  In March 2003 statement, the veteran stated 
that he would appear for the October 2003 travel board 
hearing; however, he failed to report.  Since that time, 
there is no indication in the record that the veteran has 
requested that the hearing be rescheduled.  As such, although 
his representative asserts in June 2004 written argument that 
the veteran has an outstanding request for a Board hearing in 
Washington, DC, in light of the foregoing, the Board finds 
that the veteran's request for a Board hearing has been 
withdrawn.  

The veteran's reopened claim of entitlement to service 
connection for psychiatric disability will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability; the veteran was provided notice 
of the decision and his appellate rights, but did not appeal 
this determination, and the decision became final.

2.  Evidence received since the August 1992 rating decision 
is new, relates to a necessary unestablished fact, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1992 rating decision, which 
denied the veteran's application to reopen a claim of service 
connection for psychiatric disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.153, 
19.154 (1992).

2.  Evidence received since the August 1992 RO rating 
decision is new and material; the claim of entitlement to 
service connection for psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
application to reopen a claim of service connection for 
psychiatric disability and that the requirements of the VCAA 
have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in an August 2002 letter, the RO advised the 
veteran of the VCAA and its impact on his application to 
reopen his psychiatric disability claim, notifying him of the 
elements necessary to substantiate his application to reopen 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in the December 2002 Statement of the Case 
(SOC), the RO set forth the pertinent provisions of the VCAA 
and the implementing regulations.  VA has also associated 
with the claims folder relevant records of the veteran's VA 
care for his psychiatric disability, and his representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for 
psychiatric disability and that there is no prejudice to him 
by appellate consideration of the application at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran prior to the reopening 
of this claim, especially in light of the following decision 
in which the Board reopens the veteran's claim and remands 
the matter for further development and de novo consideration.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

II.  Application to reopen claim of service connection for 
psychiatric disability

In an unappealed April 1990 rating decision, the RO denied 
service connection for a nervous condition.  In doing so, the 
RO noted that the veteran had been diagnosed as having an 
immature personality during service and explained that it was 
denying service connection because that condition was a 
constitutional and developmental abnormality, for which 
service connection was not available; the RO also indicated 
that the disability was considered to have existed prior to 
service.  

The evidence of record at the time of the rating action 
consisted of the service medical records and a January 1990 
VA hospitalization report.  The Report of Medical Examination 
at service entry indicates that the veteran was found to be 
psychiatrically normal.  These records show that he was seen 
for nervousness, depression and difficulty coping with 
military life, and that he was diagnosed as having an 
immature personality.  The January 1990 VA hospitalization 
report reflects that the veteran was diagnosed as having 
polysubstance and alcohol abuse.

In June 1991, the veteran sought to reopen this claim, but 
without doing any development, in an unappealed July 1991 
rating action, the RO denied the claim on the basis that no 
new and material evidence had been presented.

In June 1992, the veteran again sought to reopen this claim.  
The RO associated with the claims folder VA treatment 
records, dated from January 1990 to July 1992, which reflect 
that the veteran was diagnosed as having major depression, an 
adjustment disorder with depressed mood, and dysthymic 
disorder.  

In an unappealed August 1992 rating decision, the RO 
acknowledged that the veteran was now diagnosed as having a 
psychiatric disability for which service connection could be 
established, but confirmed and continued its denial of 
reopening on the basis that there was no evidence linking a 
current psychiatric disability to service.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 1992 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.153, 19.154 
(1992).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2003), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until August 2002, after the 
current regulation's effective date of August 29, 2001.  

Evidence associated with the claims folder since the RO's 
August 1992 rating decision includes records of the veteran's 
VA treatment for psychiatric disability, dated in 2002, and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance are the veteran's statements in 
which he reported having psychiatric problems since service.  
In this regard, the Board notes that in Charles v Principi, 
16 Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the veteran is 
competent to report that he or she has experienced a 
continuity of symptoms since service.  Accordingly, the Board 
finds that the new evidence received since the August 1992 
rating decision relates to an unestablished fact necessary to 
support the claim, as there is now an indication that his 
psychiatric disability might be related to the complaints and 
treatment noted in the service medical records.  Justus.  
This evidence raises a reasonable possibility of 
substantiating his claim and is thus "new and material" 
under the revised provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the claim of service connection for psychiatric 
disability is reopened.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability is reopened; the appeal is granted to this extent 
only.

REMAND

For the reasons set forth below, prior to considering the 
veteran's reopened psychiatric disability claim on the 
merits, it must be remanded for additional development and 
adjudication.  In this regard, the Board notes that the 
enactment of the VCAA constitutes a significant change in the 
law, and that this liberalizing law is applicable to this 
claim because it is currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

In his December 2002 Notice of Disagreement, the veteran 
reported that approximately 60 days prior to his discharge, 
he hospitalized at the William Beaumont Army Medical Center 
in El Paso, Texas, for psychiatric care following a suicidal 
attempt.  To date, VA has not attempted to obtain records of 
his inpatient care at the military medical facility.  
Pursuant to the VCAA, VA must attempt to obtain this in-
service hospitalization report.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

In addition, the veteran states that he is receiving regular 
VA psychiatric treatment at the Pittsburgh, Pennsylvania, VA 
Medical Center.  The most recent records of his VA care 
associated with the claims folder, however, are dated in July 
2002.  As such, because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the RO must associate these 
records with the claims folder.  Moreover, pursuant to the 
VCAA, VA must obtain these outstanding VA records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

Further, as discussed above, the veteran reports that he has 
had psychiatric problems since service, and to date, he has 
never been afforded a formal VA psychiatric examination.  The 
Board thus concludes that, after associating with the claims 
folder all pertinent outstanding records, the veteran must be 
afforded such an examination because it is necessary to 
determine the onset and/or etiology of the veteran's 
psychiatric disability.  As such, pursuant to the VCAA, the 
Board finds that the veteran must be scheduled for a 
pertinent VA examination, and that in the examination report, 
the examiner must offer an opinion as to the likelihood that 
any psychiatric disability found to be present is related to 
or had its onset during service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain records of the 
veteran's inpatient treatment at the 
William Beaumont Army Medical Center in 
El Paso, Texas, dated from approximately 
July to October 1986, just prior to his 
discharge from active duty.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include records of his care at the 
Pittsburgh, Pennsylvania, VA Medical 
Center, dated since July 2002.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and/or onset of any psychiatric 
disability found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present is related to or had its onset 
during the veteran's period of military 
service.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



